DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 The Applicant's arguments filed on April 18, 2022, were received. None of the Claims have been amended, cancelled, withdrawn from consideration, or added as new. Therefore, Claims 1-18 are pending in this office action. 

3. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on January 18, 2022.

Claim Rejections - 35 USC § 112
4.	The rejection of Claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, has been overcome based on the arguments presented on pages 2-3 of the Remarks dated April 18, 2022.

Claim Rejections - 35 USC § 103
5.	The rejection of Claims 1-15 and 17 under 35 U.S.C. 103 as being unpatentable over Mastrandrea (US 2018/0069278 A1), has been overcome based on the arguments presented on pages 3-5 of the Remarks dated April 18, 2022.

6.	The rejection of Claim 16 under 35 U.S.C. 103 as being unpatentable over Mastrandrea (US 2018/0069278 A1), as applied to Claims 1-15 and 17, and in further view of Wayne et al. (US 2013/0183566 A1), has been overcome based on the arguments presented on pages 3-5 of the Remarks dated April 18, 2022.

7.	The rejection of Claim 18 under 35 U.S.C. 103 as being unpatentable over Mastrandrea (US 2018/0069278 A1), as applied to Claims 1-15 and 17, and in further view of Smith et al. (US 2020/0127351 A1), has been overcome based on the arguments presented on pages 3-5 of the Remarks dated April 18, 2022.

Reasons for Allowance
8.	Claims 1-18 are allowed.
9.	The following is an examiner’s statement of reasons for allowance: Applicant’s arguments submitted April 18, 2022 are persuasive. The closest prior art, of which Mastrandrea (US 2018/0069278 A1) is an example, does not disclose the accumulative limitations of the independent claim. Specifically, Mastrandrea discloses a busbar for a battery pack electrically connecting at least one electrochemical accumulator battery of the pack, wherein the busbar comprises an electrically conductive and seal-tight envelope conducting a current of the accumulator batteries and configured to contain a heat transfer liquid.  The closest prior art do not teach, fairly suggest or render obvious wherein the heat transfer liquid has a vaporization temperature chosen so as to be comprised between a value close to 90% of the self-heating temperature and a value close to 110% of the thermal runaway temperature of the accumulator batteries of the pack.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725